Citation Nr: 0305673	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  99-12 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to an increased disability rating for hearing 
loss.

(The issue of entitlement to an increased disability rating 
for duodenal ulcer status post gastric resection, currently 
rated as 30 percent disabling, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Board has determined that additional development on the 
issue of entitlement to an increased disability rating for 
duodenal ulcer status post gastric resection is necessary.  
As such, the Board will be undertaking evidentiary 
development with regard to that issue.  When the additional 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving notice and reviewing 
the veteran's response to the notice, the Board will prepare 
a separate decision addressing the issue of entitlement to an 
increased disability rating for duodenal ulcer status post 
gastric resection.


FINDING OF FACT

In a signed statement from the veteran, received in April 
2001, he indicated he wished to withdraw the substantive 
appeal with regard to the issue of an increased disability 
rating for hearing loss.


CONCLUSION OF LAW

The veteran has withdrawn his appeal relating to the issue of 
entitlement to an increased rating for hearing loss and the 
Board does not have jurisdiction to consider this claim.  The 
criteria for withdrawal of the substantive appeal for 
entitlement to an increased disability rating for hearing 
loss are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. 
§ 20.204 (c) (2002).  

In a signed statement from the veteran, received in April 
2001, the veteran stated: "Please withdraw the appeal as it 
relates to hearing loss.  The 20% assigned satisfies the 
appeal on this issue."  

The veteran's statement constitutes written withdrawal of the 
substantive appeal with regard to the issue of an increased 
rating for hearing loss.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
an appeal of the issue of entitlement to an increased rating 
for hearing loss and it is dismissed.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2002).


(Continued on next page)



ORDER

The appeal for an increased rating for hearing loss is 
dismissed.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

